Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 7, 2021 claims 1-20 are active in 

this application.

 	Due to the newly found art and considerations, the indication of allowability, indicated in the 

Office Action dated February 11, 2022, has been withdrawn.


Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.



Information Disclosure Statement

 	The information disclosure statements filed July 7, 2021 through July 16, 2021 have been 

considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claims 7 and 9, are the dielectric layers the same?
 	In claim 17, the recitation of “the second portion of the first material layer extending beyond an edge of the material layer” is unclear.  Is the portion the same as the portion indicated earlier in the claim?  If so, it appears that it’s being on two planes.
 	Claims 10-12 and 18-20 are rejected because they depend on the indefiniteness of the claims from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 13-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10 and 14 of U.S. Patent No. 10276794 [‘794]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Present Application
Patent [‘794]
1. An integrated circuit (IC) structure comprising: a substrate comprising a memory region and a logic region; a first material layer disposed on the memory region and the logic region; a second 



See claim 1.  “…the substrate comprises a metallization pattern therein…”
4. The IC structure of claim 1, wherein the memory cell structure is of a stack structure, and comprises a memory material layer sandwiched between a lower electrode layer and an upper electrode layer.
3. The memory device of claim 1, further comprising: a bottom electrode via connecting the resistance switching element to the metallization pattern, wherein the bottom electrode via is in the protective layer and the first portion of the etch stop layer.
5. The IC structure of claim 1, wherein the memory cell structure comprises a resistive memory cell structure or a magnetoresistive memory cell structure.
See claim 1.  “…a resistance switching element over the memory region…”
13. An IC structure comprising: a substrate comprising a memory region and a logic region; a 
a memory cell structure over the via structure.


14. The memory device of claim 13, further comprising: a second interlayer dielectric layer over the memory region, wherein the first and second interlayer dielectric layers have an interface therebetween.
15. The IC structure of claim 13, wherein the second material layer is formed of a different material than the first material layer.
See claim 10.  One layer is an etch stop and the other is a protective layer.
16. The IC structure of claim 13, wherein the memory cell structure is above the second material layer.
See claim 10.  “…a resistance switching element over the memory region…”
17. An IC structure comprising: a substrate comprising a memory region and a logic region; a first material layer having a first portion over the memory region 



See claim 10.  It can be interpreted that the resistance switching element can be a magnetoresistive cell.
20. The IC structure of claim 17, wherein the memory cell structure is a resistive memory cell structure.
See claim 10.  “…resistance switching element…”


As can be seen from the above table, claim 1 of the present application differ from claim 1 of the patent, in that, the patent recites “etch stop layer" and “protective layer” instead of the claimed “first material layer” and “second material layer”.  Additionally, the patent refers to the memory component as a resistance switching element, whereas, the application refers the component as a memory cell structure.  Further, since the patent details a “resistance switching element is electrically connected to the metallization pattern through the etch stop layer and the protective layer” it is can 
 	For similar reasons, claims 2, 4, 5, 13-17, 19, and 20 are rejected over claims 1, 3, 10 and 14 of patent ‘794.

Claims 1, 4, 5, 7, 8, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 15 of U.S. Patent No. 10734580 [‘580]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Present Application
Patent [‘580]
1. An integrated circuit (IC) structure comprising: a substrate comprising a memory region and a logic region; a first material layer disposed on the memory region and the logic region; a second material layer disposed on the first material layer only at the memory region; a first via structure formed in the first material layer and the second material layer; and a memory cell structure over the first via structure.

9. A memory device, comprising: a memory region and a logic region adjacent to the memory region; a first inter-layer dielectric (ILD) layer; a metallization pattern in the first ILD layer; a metal-containing compound layer over the first ILD layer and within the memory region, wherein the logic region is free of the metal-containing compound layer; and a memory cell over the metal-containing compound layer, within the memory region, and comprising a bottom electrode, a resistance switching element over the bottom electrode and a top electrode over the resistance switching element.



See claim 9.  “…a memory cell over the metal-containing compound layer, within the memory region, and comprising a bottom electrode, a resistance switching element over the bottom electrode and a top electrode over the resistance switching element…”
5. The IC structure of claim 1, wherein the memory cell structure comprises a resistive memory cell structure or a magnetoresistive memory cell structure.
See claim 9.  “… a memory cell over the metal-containing compound layer, within the memory region, and comprising a bottom electrode, a resistance switching element over the bottom electrode and a top electrode over the resistance switching element…”
7. The IC structure of claim 1, further comprising:
a dielectric layer covering the memory cell structure at the memory region; and a metal structure, disposed in the dielectric layer, in contact with the memory cell structure.
11. The memory device of claim 10, further comprising: a memory dielectric layer within the memory region and over the metal-containing compound layer, wherein the bottom electrode via is surrounded by the memory dielectric layer.
8. The IC structure of claim 1, further comprising:
an interconnection structure disposed on the first material layer at the logic region.
15. The memory device of claim 13, further comprising: a second ILD layer over and in contact with the second portion of the etch stop layer.
13. An IC structure comprising: a substrate comprising a memory region and a logic region;
a first material layer over the substrate, the first material layer comprising a first portion over the memory region and a second portion over the logic region; a second material layer covering the first portion of the first material layer and not 
a memory cell structure over the via structure.


See claim 9.  “…; a metal-containing compound layer…”
15. The IC structure of claim 13, wherein the second material layer is formed of a different material than the first material layer.
See claim 9.  “…a first inter-layer dielectric (ILD) layer; a metallization pattern in the first ILD layer; a metal-containing compound layer over…”
16. The IC structure of claim 13, wherein the memory cell structure is above the second material layer.
See claim 9.  “…a memory cell over the metal-containing compound layer…”
17. An IC structure comprising: a substrate comprising a memory region and a logic region; 
a first material layer having a first portion over the memory region and a second portion over the logic region; a second material layer over the first portion of the first material layer, the second portion of the first material layer extending beyond an edge of the second material layer; a via structure extending through the first material layer and the second material layer; and a memory cell structure over the via structure.
9. A memory device, comprising: a memory region and a logic region adjacent to the memory region; a first inter-layer dielectric (ILD) layer; a metallization pattern in the first ILD layer; a metal-containing compound layer over the first ILD layer and within the memory region, wherein the logic region is free of the metal-containing compound layer; and a memory cell over the metal-containing compound layer, within the memory region, and comprising a bottom electrode, a resistance switching element over the bottom electrode and a top electrode over the resistance switching element.



See claim 9.  “…resistance switching element…”
20. The IC structure of claim 17, wherein the memory cell structure is a resistive memory cell structure.
See claim 9.  “…resistance switching element…”


 	As can be seen from the above table, claim 1 of the present application differ from claim 1 of the patent, in that, the patent recites “first inter-layer dielectric layer" and “metal-containing compound layer” instead of the claimed “first material layer” and “second material layer”.  Additionally, the patent refers to the memory component as a resistance switching element, whereas, the application refers the component as a memory cell structure.  Further, since the patent details a “resistance switching element is electrically connected to the metallization pattern through the etch stop layer and the protective layer” it is can reasonably equates to a via structure. Therefore, structurally, the patent recites the basic structure as that of the application, and therefore, coverage has already been given.

 	For similar reasons, claims 4, 5, 7, 8, and 13-20 are rejected over claims 9-11 and 15 of patent ‘580.

s 1, 4, 5, 13, 14, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11063217 [‘217]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Present Application
Patent [‘217]
1. An integrated circuit (IC) structure comprising: a substrate comprising a memory region and a logic region; a first material layer disposed on the memory region and the logic region; a second material layer disposed on the first material layer only at the memory region; a first via structure formed in the first material layer and the second material layer; and a memory cell structure over the first via structure.

1. A semiconductor device, comprising: a first inter-layer dielectric (ILD) layer; a first metallization pattern in the first ILD layer; an etch stop layer over the first ILD layer; a metal-containing compound layer over the etch stop layer, wherein the etch stop layer has a portion extending beyond an edge of the metal-containing compound layer; a memory cell over the metal-containing compound layer and comprising a bottom electrode, a resistance switching element over the bottom electrode, and a top electrode over the resistance switching element; a second metallization pattern extending through the portion of the etch stop layer to the first metallization pattern; and a second ILD layer laterally surrounding the second metallization pattern, wherein a top surface of the portion of the etch stop layer is in contact with the second ILD layer.


4. The IC structure of claim 1, wherein the memory cell structure is of a stack structure, and comprises a memory material layer sandwiched between a lower electrode layer and an upper electrode layer.
4. The semiconductor device of claim 1, further comprising: a bottom electrode via below the memory cell and in the etch stop layer and the metal-containing compound layer, wherein the bottom electrode via is in contact with the metal-containing compound layer.
5. The IC structure of claim 1, wherein the memory cell structure comprises a resistive memory cell structure or a magnetoresistive memory cell structure.
See claim 1.  “…over the resistance switching element…”




13. An IC structure comprising: a substrate comprising a memory region and a logic region;
a first material layer over the substrate, the first material layer comprising a first portion over the memory region and a second portion over the logic region; a second material layer covering the first portion of the first material layer and not covering the second portion of the first material layer; a via structure extending through the first material layer and the second material layer; and
a memory cell structure over the via structure.
1. A semiconductor device, comprising: a first inter-layer dielectric (ILD) layer; a first metallization pattern in the first ILD layer; an etch stop layer over the first ILD layer; a metal-containing compound layer over the etch stop layer, wherein the etch stop layer has a portion extending beyond an edge of the metal-containing compound layer; a memory cell over the metal-containing compound layer and comprising a bottom electrode, a resistance switching element over the bottom electrode, and a top electrode over the resistance switching element; a second metallization pattern extending through the portion of the etch stop layer to the first metallization 

See claim 1.  The layer is a metal layer.


16. The IC structure of claim 13, wherein the memory cell structure is above the second material layer.
See claim 1.  “…a memory cell over the metal-containing compound layer…”
17. An IC structure comprising: a substrate comprising a memory region and a logic region; 
a first material layer having a first portion over the memory region and a second portion over the logic region; a second material layer over the first portion of the first material layer, the second portion of the first material layer extending beyond an edge of the second material layer; a via structure extending through the first material layer and the second material layer; and a memory cell structure over the via structure.
1. A semiconductor device, comprising: a first inter-layer dielectric (ILD) layer; a first metallization pattern in the first ILD layer; an etch stop layer over the first ILD layer; a metal-containing compound layer over the etch stop layer, wherein the etch stop layer has a portion extending beyond an edge of the metal-containing compound layer; a memory cell over the metal-containing compound layer and comprising a bottom electrode, a resistance switching element over the bottom electrode, and a top electrode over the resistance switching element; a second metallization pattern extending through the portion of the etch stop layer to the first metallization pattern; and a second ILD layer laterally surrounding the second metallization pattern, wherein a top surface of the portion of the etch stop layer is in contact with the second ILD layer.

See claim 1.  “…resistance switching element…”
20. The IC structure of claim 17, wherein the memory cell structure is a resistive memory cell structure.
See claim 1.  “…resistance switching element…”


As can be seen from the above table, claim 1 of the present application differ from claim 1 of the patent, in that, the patent recites “first ILD layer" and “second ILD layer” instead of the claimed “first material layer” and “second material layer”.  Additionally, the patent refers to the memory component as a resistance switching element, whereas, the application refers the component as a memory cell structure.  Further, since the patent details a “resistance switching element is electrically connected to the metallization pattern through the etch stop layer and the protective layer” it is can reasonably equates to a via structure. Therefore, structurally, the patent recites the basic structure as that of the application, and therefore, coverage has already been given.

 	For similar reasons, claims 4, 5, 13, 14, 16, 17, 19 and 20 are rejected over claims 1 and 4 of patent ‘580.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. [US Patent Application # 20170148849].
With respect to claim 1, Chuang et al. disclose an integrated circuit (IC) structure [figs. 14 and 20] comprising: a substrate comprising a memory region and a logic region [100, 100a, and 100b, respectively - pars. 0013 and 0017]; a first material layer [141] disposed on the memory region and the logic region; a second material layer [142] disposed on the first material layer only at the memory region; a first via structure [131a/161] formed in the first material layer and the second material layer; and a memory cell structure [131/135/133] over the first via structure. 
With respect to claim 3, Chuang et al. disclose the first material layer is an oxygen-free dielectric material layer.  See pars. 0018 and 0020.
With respect to claim 4, Chuang et al. disclose the memory cell structure [MTJ 135] is of a stack structure, and comprises a memory material layer [135] sandwiched between a lower electrode layer [131B] and an upper electrode layer [133].  See claim 16.  MTJ being interpreted as the claimed memory cell structure.  Additionally, claim 1 indicates an MTJ layer between a top electrode and bottom electrode.
With respect to claim 5, Chuang et al. disclose the memory cell structure comprises a resistive memory cell structure or a magnetoresistive memory cell structure [135].  Claim 1 indicates an MTJ structure.
With respect to claim 6, Chuang et al. disclose a spacer [127] on a sidewall of the memory cell structure.  See par. 0024.
With respect to claim 7, Chuang et al. disclose a dielectric layer [125] covering the memory cell structure at the memory region; and a metal structure [layer above 129], disposed in the dielectric layer, in contact with the memory cell structure.
With respect to claim 8, Chuang et al. disclose an interconnection structure [122] disposed on the first material layer at the logic region.
 a dielectric layer [125] disposed on the first material layer, wherein the interconnection structure is formed in the dielectric layer.
With respect to claim 10, Chuang et al. disclose the interconnection structure [one of the two shown in fig. 20] comprises a second via structure disposed in the first material layer and the dielectric layer.
With respect to claim 11, Chuang et al. disclose 11. The IC structure of claim 10, wherein the interconnection structure further comprises a metal structure [123] disposed in the dielectric layer and in contact with a top [133] of the second via structure.
With respect to claim 12, Chuang et al. disclose the dielectric layer comprises a low-k dielectric material.  See par. 0021.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. [US Patent Application # 20170148849].
With respect to claim 13, Chuang et al. disclose an IC structure [figs. 14 and 20] comprising: a substrate comprising a memory region [100a] and a logic region [100b]; a first material layer [141] over the substrate, the first material layer comprising a first portion over the memory region and a second portion over the logic region; a second material layer [142] covering the first portion of the first material layer and not covering the second portion of the first material layer; a via structure [131a/161] extending through the first material layer and the second material layer; and a memory cell structure [135] over the via structure.
With respect to claim 14, Chuang et al. disclose the second material layer is an oxide.  See par. 0022.
With respect to claim 15, Chuang et al. disclose the second material layer is formed of a different material than the first material layer.  See par. 0022.
With respect to claim 16, Chuang et al. disclose the memory cell structure is above the second material layer.  See fig. 20.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. [US Patent Application # 20170148849].
n IC structure [figs. 14 and 20] comprising: a substrate comprising a memory region [100a] and a logic region [100b]; a first material layer [141] having a first portion over the memory region and a second portion over the logic region; a second material layer [142] over the first portion of the first material layer, the second portion of the first material layer extending beyond an edge of the second material layer; a via structure [131a/161] extending through the first material layer and the second material layer; and a memory cell structure [135] over the via structure.
With respect to claim 18, Chuang et al. disclose the substrate comprises: a silicon substrate; a dielectric layer over the silicon substrate; and a metal structure in the dielectric layer and in contact with a bottom of the via structure.  See par. 0017.
With respect to claim 19, Chuang et al. disclose the memory cell structure is a magnetoresistive memory cell structure.  Fig. 20 shows 135 as an MTJ.
With respect to claim 20, Chuang et al. disclose the memory cell structure is a resistive memory cell structure.  Fig. 20 shows 135 as an MTJ.  

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 24, 2022